Fourth Court of Appeals
                           San Antonio, Texas

                                JUDGMENT
                              No. 04-13-00163-CR

                             Jerry VILLARREAL,
                                    Appellant

                                      v.
                                  The State of
                             The STATE of Texas,
                                   Appellee

          From the 226th Judicial District Court, Bexar County, Texas
                      Trial Court No. 2012CR10521W
                   Honorable Dick Alcala, Judge Presiding

BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED May 15, 2013.


                                        _________________________________
                                        Sandee Bryan Marion, Justice